            Case 2:20-cv-00966-NR Document 6-1 Filed 07/01/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                  FOR THE WESTERN DISTRICT OF PENNSYLVANIA

 DONALD J. TRUMP FOR                           ) Civil Action
 PRESIDENT, INC.; et al.,                      )
                                               )
                Plaintiffs,                    ) No.: 2-20-CV-966-NR
                                               )
        v.                                     )
                                               ) Judge J. Nicholas Ranjan
 KATHY BOOCKVAR; et al.,                       )
                                               )
                Defendants.                    )

                         {PROPOSED} ORDER GRANTING
                PLAINTIFFS’ MOTION FOR A SPEEDY DECLARATORY
                 JUDGMENT HEARING AND EXPEDITED DISCOVERY

       AND NOW THIS ___________ day of July, 2020, upon consideration of Plaintiffs’

Motion for a Speedy Declaratory Judgment Hearing and Expedited Discovery, and all filings

related thereto, the Court hereby finds that Plaintiffs have established that expedited proceedings

are warranted to examine the declaratory relief sought in Counts I through VII of their Complaint

and that good cause exists to permit expedited discovery. Accordingly, it is hereby ORDERED,

ADJUDGED, and DECREED that the Motion is GRANTED.

       It is further ORDERED, ADJUDGED, and DECREED that:

       1.      Plaintiffs may immediately serve written discovery upon Defendants and others

related to the following topics:

                   a. How many applications Defendants received and processed
                      for absentee and mail-in ballots for the June 2, 2020, Primary
                      Election in comparison to previous years;
                   b. What procedures Defendants utilized to process or reject
                      applications for absentee and mail-in ballots and deliver the
                      ballots to all accepted applicants for the June 2, 2020,
                      Primary Election, including any problems or other issues
                      that Defendants experienced with such applications or ballot
                      delivery;
Case 2:20-cv-00966-NR Document 6-1 Filed 07/01/20 Page 2 of 4




      c. What procedures Defendants utilized to allow electors to
         return or deliver voted absentee and mail-in ballots,
         including whether Defendants permitted ballot harvesting,
         other third-party delivery methods, or postage pre-payment
         or franking, and any problems or other issues that
         Defendants experienced with such returned ballots;

      d. To what extent Defendants utilized or funded drop boxes
         and/or mobile voting/collection/drop-off locations for
         electors to submit their voted absentee and mail-in ballots,
         and Defendants’ reasons and decisions for using or not using
         such collection methods;

      e. How Defendants determined where to establish the locations
         for any drop boxes and/or mobile voting/collection
         stations/devices, and the communications that Defendants
         had between themselves and/or with candidates, political
         parties, and others about such drop boxes or locations and
         when and how notice of them would be given to the voters;

      f. How many voted absentee and mail-in ballots Defendants
         received in the June 2, 2020, Primary Election in comparison
         to prior years, and the procedures and processed that were
         used to confirm that the ballots returned were cast by those
         who were registered to vote and had applied for absentee or
         mail-in ballots;

      g. What procedures Defendants followed to notify the local
         election boards which voters (1) had not applied for and
         returned an absentee or mail-in ballot and were registered to
         vote-in person on Election Day; (2) which voters had applied
         for and returned an absentee or mail-in ballot and were not
         entitled to vote-in person on Election Day; and (3) which
         voters were required to vote provisionally, and to ensure that
         voters did not vote in more than one manner or, if they did,
         that only one vote was counted;

      h. What procedures were used to canvass and count absentee
         and mail-in ballots, including without limitation those that
         are delivered by third parties or cast without a secrecy
         envelope or with a marked secrecy envelope, including any
         pre-canvassing;

      i. How many challenges Defendants received to absentee or
         mail-in ballots and what procedures Defendants followed for
         resolving those challenges;
            Case 2:20-cv-00966-NR Document 6-1 Filed 07/01/20 Page 3 of 4




                   j. The history of reported voter or voting fraud in each county,
                      and the degree to which Defendants have investigated and
                      responded to all such reports; and

                   k. What procedures Defendants have for issuing poll watchers
                      certificates or credentials, and the full extent of the rules or
                      regulations, if any, that are enforced by Defendants with
                      regards to poll watching.

       2.      Written responses, including objections, to any written discovery served by

Plaintiffs, and the production of all non-privileged documents or things in response thereto, must

be served within fourteen (14) days of the date of service of Plaintiffs’ written discovery. Within

seven (7) days of Plaintiffs’ receipt of such written responses and responsive documents, the

parties shall meet and confer about any objections, and if the matter cannot be resolved after the

parties confer in good faith, the parties should contact chambers to schedule a telephonic

conference to discuss the dispute. No discovery-related motions should be filed until after the

telephonic conference with the Court.

       3.      Defendants shall answer, move, or otherwise respond to the Complaint within

fourteen (14) days of service of Plaintiffs’ Complaint. Any third-party desiring to intervene in this

matter shall file their motion to intervene, together with a pleading or motion responsive to the

Complaint, within fourteen (14) days of the last date of service upon Defendants. Any Rule 12

motion must comply with this Court’s Practices and Procedures (rev. 1/6/20). Plaintiffs shall file

any response to any filed Rule 12 motion within fourteen (14) days of service. A Rule 12 motion

will not stay discovery.

       4.      On _______________________________, 20_____, at _____:_____ ___.m., the

Court will have a pretrial hearing and argument on any pending motions, and will also discuss the

progress of pretrial discovery and set further deadlines. The parties shall discuss proposed fact

and expert depositions prior to this pretrial hearing and attempt to reach an agreement on when
             Case 2:20-cv-00966-NR Document 6-1 Filed 07/01/20 Page 4 of 4




those depositions and any other pretrial discovery can be completed to the extent they are not taken

prior to this pretrial hearing.

        5.      The Court tentatively sets _______________________________, 20_____, at

_____:_____ ___.m., for a hearing on Plaintiffs’ declaratory judgment claims.

        IT IS SO ORDERED.



                                              United States District Judge
